Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-13 is/are pending in the application.

	Priority
The application is a U.S. National Phase Application of PCT International Application No. PCT/JP2009/014023 filed on March 29, 2019.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-13 are allowed.
The claimed invention recites 
Claim 1 “A display device comprising: a display portion including a plurality of pixel circuits, each including a drive transistor and a display element connected in series; a drive circuit configured to drive the display portion; a current measurement circuit configured to measure a current flowing through the drive transistor, from outside the display portion; and a correction circuit configured to obtain a characteristic of the drive transistor on the basis of an amount of the current and correct a video signal for use in driving the display portion, on the basis of the characteristic, wherein, the pixel circuits are classified into specific and general pixel circuits, when display is restarted, the current measurement circuit, along with the drive circuit, measures the current for the specific pixel circuit as a first current, and the correction circuit includes a recovery ratio calculation portion configured to obtain a recovery ratio for the characteristic on the basis of an amount of the first current, and corrects the video signal for each of the specific and general pixel circuits using the recovery ratio.”
Independent claim 12 recites similar allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Korean Patent Publication KR20180021947 (English translation)
Hayashi et al, U.S. Patent Publication No. 20150124004 (figures 9, 18)
Kishi, U.S. Patent Publication No. 20150379940 (figure 1, 18)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a correction circuit configured to obtain a characteristic of the drive transistor on the basis of an amount of the current and correct a video signal for use in driving the display portion, on the basis of the characteristic, wherein, the pixel circuits are classified into specific and general pixel circuits, when display is restarted, the current measurement circuit, along with the drive circuit, measures the current for the specific pixel circuit as a first current, and the correction circuit includes a recovery ratio calculation portion configured to obtain a recovery ratio for the characteristic on the basis of an amount of the first current, and corrects the video signal for each of the specific and general pixel circuits using the recovery ratio.	

These features find support at least at paragraphs 0029-0043 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-13 are allowed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogura et al, U.S. Patent Publication No. 20100134475 (pixel driving device), Hayashi et al, U.S. Patent Publication No. 20170186369 (display device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625